Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
Filed 03/20/19   Case 19-11066   Doc 1
